Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 44 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,066,619. This is a statutory double patenting rejection.
Claim 11 of the ‘619 patent recites the same compounds as claim 44 of the current application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 32-43 and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of U.S. Patent No. 11,066,619. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘619 patent discloses a compound meeting the limitations of formula (I) of claim 32 of the current application, where Y is -R4-R5-R6- and R5 is -C(O)-, as recited in claims 35-36 of the current application. Claims 2-10 and 12-15 of the ‘619 patent are analogous to claims 33-34, 37-43, and 45-48 of the current application. Claims 32-43 and 45-48 of the current application are therefore anticipated by the claims of the ‘619 patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-34, 38, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (JP 8-193088).
An English-language machine translation of Yasuda, which is attached, has been used in setting forth this rejection. In paragraph 1 Yasuda discloses phosphate ester compounds. In paragraph 48 of the Japanese reference Yasuda discloses a compound PO-5, which meets the limitations of the compound of claims 32, 34, and 38 for the case where all the R1 groups are C12 alkyl, all the W atoms are oxygen, the A groups are alkyl groups where R2 and R3 are H and m is 4, X1 is Z, X2 is R8 where the R8 group is a C12 alkyl, and Y is a C12 alkyl. In paragraphs 14-17 of the Japanese reference Yasuda discloses precursors PA-1, PA-9, PA-10, PA-11, PA-14, and PA-15 where the group linking the phosphate esters (corresponding to the A group of claim 32) meets the limitations of the linking groups in claim 33. When these precursors are used to prepare compounds corresponding to PO-5 of Yasuda, the resulting compounds meet the limitations of claim 33. Since the lubricant additive composition of claim 45 does not require any components other than the compound of claim 32, claim 45 is met as well. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-34, 37-43, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Schwind (U.S. Pat. No. 5,403,501).
In column 2 lines 6-14 Schwind discloses a lubricating composition comprising at least one phosphorus-comprising composition other than a zinc dithiophosphate. In 1, R2, and/or R3 of Schwind is the group of formula II. When all three of the R groups of Schwind are the group of formula II, the phosphorus-comprising composition of Schwind corresponds to the compound of claim 32, 38-39, and 43 where X1 is Z and X2 is R8, noting that Schwind discloses in column 16 lines 65-67 and column 14 lines 48-54 that the R4 and R5 groups, which correspond to the R1 and Y groups of claim 32, can preferably be alkyl groups having 1 to 30 carbon atoms, falling within the range recited in claims 34 and 41 and encompassing the range recited in claims 37 and 42. In column 14 lines 21-22 and 36-37 Schwind discloses that the X atoms can be oxygen or sulfur, corresponding to the W atoms of claims 32. In column 14 lines 34-35 and column 17 lines 3-5, Schwind discloses that R6, which corresponds to the A groups of claim 32, is preferably an ethylene, propylene, or butylene group, meeting the limitations of the claimed A group. Schwind further discloses in column 17 lines 6-13 that the groups of formula II can be derived by the reaction of dithiophosphoric acid with propylene oxide or butylene oxide, leading to compounds having R6 groups meeting the limitations of the branched groups linking the phosphate units of claims 33 and 40.
In column 2 line 8 Schwind discloses that the lubricating composition comprises a major amount of a base oil, as recited in component (a) of claim 46. Components (B) through (D) of the composition of Schwind for an additive composition meeting the limitations of claim 45, and it is also noted that the phosphorus-containing composition 
Schwind does not disclose a specific compound meeting the limitations of claims 32, 34, 37-39, and 41-43. In particular, Schwind does not specifically disclose a compound where R1, R2, and R3 are all the group of formula II, and does not specifically disclose compounds where each phosphorus is bound to one or two sulfur atoms and two or three oxygen atoms. However, Schwind discloses in column 14 lines 23-31 that each of R1, R2, and R3 are independently hydrogen, hydrocarbyl, or the group of formula II, indicating that all three can be the group of formula II, leading to compounds meeting the limitations of claims 32, 34, and 37-38. Furthermore, Schwind discloses in column 14 lines 21-22 and 37-38 that the X atoms are independently oxygen or sulfur, and in column 15 lines 47-48, column 16 lines 28-31, and column 16 lines 67-68 that each phosphorus can be bound to one or two sulfur atoms, wherein if the phosphorus is bound to two sulfur atoms, one of the sulfur atoms corresponds to W1, W3, or W5 in claim 37, leading to compounds meeting the limitations of claims 39 and 41-43.
It would have been obvious to one of ordinary skill in the art to prepare the phosphorus-containing compound of Schwind such that R1, R2, and R3 are all the group of formula II, as in claims 32, 34, and 37-38, and so that each phosphorus is bound to one or two sulfur atoms as in claims 39 and 41-43, since Schwind teaches that the R groups and X atoms can be selected to provide such compounds.

Claims 47-48 is rejected under 35 U.S.C. 103 as being unpatentable over Schwind as applied to claims 32-34, 37-43, and 45-46 above, and further in view of Brown (U.S. PG Pub. No. 2015/0099676).
The discussion of Schwind in paragraph 8 above is incorporated here by reference. Schwind discloses a composition meeting the limitations of the lubricant composition recited in claim 48, in column 28 lines 33-61 Schwind discloses lubricating the synchronizer in a manual transmission with the composition, but does not specifically disclose that the synchronizer has moving metal surfaces. Schwind does disclose in column 2 lines 9-10 that the composition comprises an overbased metal detergent, discloses in column 8 line 31 discloses that calcium is a preferred metal and discloses in column 5 lines 48-64 that the detergent can be based on an arylsulfonic acid.
Brown, in paragraph 19, discloses method of lubricating a metal-based surface in the synchronizer of a manual transmission comprising supplying thereto a lubricant comprising an oil of lubricating viscosity and an overbased calcium arylsulfonate detergent having an oil-free TBN of at least 640. In paragraph 61 Brown discloses that both interacting surfaces can be metal, meeting the method limitation of claims 47-48.
It would have been obvious to one of ordinary skill in the art to use the overbased calcium arylsulfonate detergent of Brown as the overbased detergent in the composition of Schwind, and to use the resulting composition to lubricate metal surfaces in the synchronizer of a manual transmission, since Brown teaches in paragraph 16 that compositions comprising the overbased calcium arylsulfonate gives advantageous 

Allowable Subject Matter
Claims 35-36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection were overcome. One of ordinary skill in the art would not be motivated to modify the compounds of the prior art, as exemplified by the Schwind reference discussed above, to change the groups corresponding to the claimed Y group from an alkyl group to the R4-R5-R6 group of the amended claims. The Edwards ‘266 reference (U.S. PG Pub. No. 2016/0102266) cited as an X reference in the International Search report for PCT/US2017/059388 is unavailable as prior art under the 35 USC 102(b)(1)(A) exception, since the ’266 publication was published less than a year before the effective filing date of the current application, and Edwards is the sole inventor of both the ‘266 publication and the current application. The ‘266 application also discloses compounds containing three phosphate units, while the currently claimed compounds contain at least four phosphate units. The other Edwards references cited as X references in the ISR teach compounds similar to the currently claimed compounds, but would require all the W atoms to be sulfur atoms, while the current claims require at least one W atom to be an oxygen atom. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771